Case 1:19-cv-00674-RA Document 33 Filed 05/13/19 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
William C. Wright (WW 2213)
bwright@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-539]

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC

One Grand Central Place

305 Madison Avenue, 40" Floor
New York, New York 10165
Telephone: (212) 873-0250
Facsimile: (646) 395-1585
Attorneys for Plaintiff
Off-White LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

OFF-WHITE LLC,
Plaintiff

V.

CIVIL ACTION No.
19-cy-674 (RA)

BAODING SPRINGRU TRADE CO., LTD., ef
al,
Defendants

 
Case 1:19-cv-00674-RA Document 33 Filed 05/13/19 Page 2 of 2

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
Plaintiff Off-White, LLC (“Off-White” or “Plaintiff’), by their undersigned attorneys, hereby
give notice of dismissal of all claims against Defendant Suzhou Dreamcolor Textile Co., Ltd. in
the above-captioned action, with prejudice, and with each party to bear its own attorneys’ fees,

costs and expenses.

Dated: May 8, 2019 Respectfully submitted,

EPSTEIN DRANGEL LLP

BY:

 

Brieanné Scully (BS 3711)

bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-5391
Attorney for Plaintiff
Off-White LLC

It is so ORDERED.

Signed at New York, NY on ___, 2019.

 

Judge Ronnie Abrams
United States District Judge
